Per Curiam:
The facts, as they appear upon this record, fairly justify the presumption that the assignment and the subsequent proceedings in bankruptcy were in pursuance of a fraudulent scheme on the part of the respondent, Sam H. Harris, to acquire for himself the assets of the corporation at the expense of the appellant, the only other important stockholder. The assignment was itself an act of bankruptcy, and any fraud on the part of Sam H. Harris in procuring the same was not imputable to the creditors who filed the petition in bankruptcy. Under these circumstances the appellant should not be held to have waived any rights because he did not attack the bankruptcy proceedings. But inasmuch as to unqualifiedly restrain a sale by Sam H. Harris of the former assets of the corporation might result in depriving the former creditors of the corporation of the fund from which they expected to be paid when they consented to the sale to Sam, the order will' be reversed, with ten dollars costs and disbursements to appellant, and the motion for injunction granted, with ten dollars costs, unless Sam H. Harris furnish appellant *874with a sufficient undertaking in the sum of twenty-five thousand dollars to pay any final judgment recovered against him herein. If such bond is furnished the order will be affirmed, with ten dollars costs and disbursements to appellant. Present — Ingraham, P. J., Laugblin, Scott, Dowling and Hotchkiss, JJ. Order reversed, with ten dollars costs and disbursements, and motion for injunction granted, with ten dollars costs, unless appellant comply with condition stated in opinion, in which event order affirmed, with ten dollars costs and disbursements to appellant. Order to be settled on notice.